Citation Nr: 1817605	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-29 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for atonic neurogenic bladder.

3.  Entitlement to service connection for ischemic heart disease (also claimed as atrial fibrillation).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for duodenal ulcer.

6.  Entitlement to service connection for erectile dysfunction associated with hypertension.

7.  Entitlement to service connection for skin condition.

8.  Entitlement to service connection for chronic sinusitis (claimed as sinus condition).

9.  Entitlement to service connection for concussion (also previously denied as head injury).

10.  Entitlement to service connection for neuropathy.

11.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to an effective date prior to September 16, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran had active duty service from September 1967 to August 1969 and from November 1970 to September 1979.  He passed away in February 2018.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran timely appealed these decisions during his lifetime.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On March 1, 2018, the Board was notified by the Veteran's representative that the Veteran died in February 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.




		
LANA K. JENG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


